          Case 3:20-cr-00260-VAB Document 1 Filed 12/22/20 Page 1 of 2



             UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT

                               DISTRICT OF CONNECTICUT

                                                 Case No.: 3:20CR260(VAB)
 UNITED STATES OF AMERICA
           v.

 SUSAN CUNNINGHAM
                                                 December 22, 2020

                                NOTICE OF APPEARANCE


       Please enter the appearance of Natasha Freismuth, Assistant United States Attorney,
as counsel for the United States of America, in the above-referenced case.

                                            Respectfully submitted,
                                            JOHN H. DURHAM
                                            UNITED STATES ATTORNEY


                                            /s/ NATASHA M. FREISMUTH
                                            ASSISTANT U.S. ATTORNEY
                                            Federal Bar No. phv05772
                                            157 Church Street, 25th Floor
                                            New Haven, CT 06510
                                            Tel.: (203) 821-3700
                                            Fax: (203) 773-5378
           Case 3:20-cr-00260-VAB Document 1 Filed 12/22/20 Page 2 of 2




                                   CERTIFICATE OF SERVICE

        I hereby certify that on December 22, 2020 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.



                                                      /s/ NATASHA M. FREISMUTH
                                                      ASSISTANT U.S. ATTORNEY
                                                      Federal Bar No. phv05772
                                                      157 Church Street, 25th Floor
                                                      New Haven, CT 06510
                                                      Tel.: (203) 821-3700
                                                      Fax: (203) 773-5378




                                                 2
